DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed December 05, 2019 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 21, in line 1, “herein” should read, “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 5-7, 10, 12-14, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “Automatic Lesion Detection System (ALDS) for Skin Cancer Classification Using SVM and Neural Classifiers” by Farooq et al. (hereinafter referred to as “Farooq”), in combination with U.S. Patent 9,684,967 to Abedini et al. (hereinafter referred to as “Abedini”).
As to claim 1, Farooq discloses an image processing method comprising:
	acquiring a first image, the first image including an image formed with respect to a skin part of a patient to be diagnosed which needs diagnosis (section III. 1., e.g., during preprocessing, the image after sharping);
	inputting the first image into a segmentation process, to acquire position information of a pathologic change area in the first image (section III. 2-2.2; segmentation locates skin cancer mole);
	acquiring a boundary of the pathologic change area in the first image (section III. 2.2,) acquiring an original image (section IV.2., actual rgb image; Fig.4) and a mask image which include the pathologic change area from the first image (section III. 2.3, masks merged to obtain final mask; section IV. 1., binary mask computation); and
	fusing the mask image and the original image to obtain a target image corresponding to the pathologic change area (section IV. 2., mask loaded on actual rgb image; Fig.4);

	Farooq does not disclose that the segmentation process involve inputting the first image into a neural network.  However, this is well known in the art.  For example, in the same field of endeavor, Abedini teaches a segmentation process which involves inputting an image into a neural network (column 5, lines 27-41; column 7, lines 29-32).  Abedini provides for a robust segmentation technique (column 1, lines 40-42).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Farooq’s method according to Abedini.
As to claim 5, Farooq discloses the image processing method according to claim 1, wherein after fusing the mask image and the original image to obtain the target image corresponding to the pathologic change area, the method further includes:
	diagnosing the pathologic change area in the target image to acquire a diagnosis result (section III. 5.)
As to claim 6, Farooq discloses the image processing method according to claim 1, but does not disclose wherein before acquiring the first image, the method further includes:
	acquiring a sample image;
	acquiring mark data of the sample image, the mark data including position information of the pathologic change area in the sample image; and
	training a neural network, by the sample image and the mark data, to form the neural network which has a required function.
	However, this is well known in the art.  For example, Abedini teaches: 

	acquiring mark data of the sample image, the mark data including position information of the pathologic change area in the sample image (column 4, line 47; column 5, lines 10-17); and
	training a neural network, by the sample image and the mark data, to form the neural network which has a required function (column 4, lines 48-50; column 5, lines 17-20).
	In implementing Abedini’s neural network (see discussion of claim 1 above), it would have been further obvious to one of ordinary skill in the art to implement the neural network training described by Abedini in order to train the neural network.
As to claim 7, Farooq discloses the image processing method according to claim 6, wherein before training the neural network, by the sample image and the mark data, to form the neural network which has a required function, the method further includes at least one of:
	randomly selecting a selected proportion of the sample images to be subjected to a hair supplement process (section III. 1.); 
	randomly selecting a selected proportion of the sample images to be subjected to a color
enhancement process (section III. 3.).
As to claim 10, Farooq discloses the image processing method according to claim 1, before inputting the first image into the neural network to acquire the position information of the pathologic change area in the first image, the method further includes performing pretreatment on the first image (section II. 1., e.g., removing clutter).
As to claim 12, Farooq discloses the image processing method according to claim 1, wherein acquiring the boundary of the pathologic change area in the first image to acquire the original image and the mask image which include the pathologic change area from the first 
As to claim 13, Farooq discloses the image processing method according to claim 1, wherein acquiring the first image includes scanning the skin part of the patient to be diagnosed which needs diagnosis to form the first image (section I. third paragraph).
As to claim 14, Farooq discloses the image processing method according claim 1, but does not disclose wherein fusing the mask image and the original image includes performing a bitwise AND operation on the mask image and the original image.  However, official notice is taken that the bitwise AND operation is exceedingly well known.  It would have been obvious to one of ordinary skill in the art to utilize the bitwise AND operation with Farooq’s method because it is so well known and easily implemented. 
As to claim 16, Farooq discloses a computer device comprising: a processor; a memory; and computer program instructions stored in the memory, which, when executed by the processor, cause the processor to execute the image processing method according to claim 1 (section IV., first paragraph; a Core i5 based computing platform inherently has a processor and memory and executes program instructions, e.g., MATLAB).
As to claim 17, Farooq discloses a non-transient computer-readable storage medium with computer program instructions stored thereon, which, when executed by a processor, cause the processor to execute the image processing method according claim 1 (section IV., first paragraph; a Core i5 based computing platform inherently has a processor and a memory, which is a non-transient computer-readable storage medium, and executes program instructions, e.g., MATLAB).
As to claim 21, Farooq discloses the computer device of claim 16, wherein after fusing the mask image and the original image to obtain the target image corresponding to the pathologic change area, the method further includes:
	diagnosing the pathologic change area in the target image to acquire a diagnosis result (section III. 5.).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq in combination with Abedini and U.S. Patent Application Publication 20150025343 to Gareau et al. (hereinafter referred to as “Gareau”).
As to claim 8, Farooq discloses the image processing method according to claim 1, but does not disclose wherein the position information includes center coordinates and a radius value of the pathologic change area.  However, this is well known in the art.  For example Gareau teaches this (page 21, Table 2, “radius from lesion center”).  Gareau suggests improved diagnostic accuracy ([0010]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Farooq’s method according to Gareau.
As to claim 9, Farooq discloses the image processing method according to claim 1, but does not disclose  wherein the position information includes center coordinates, a major axis radius value and a minor axis radius value of the pathologic change area.  However, this is well known in the art.  For example, Gareau teaches this ([0066]; page 21, Table 2, “radius from lesion center”).  Gareau suggests improved diagnostic accuracy ([0010]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Farooq’s method according to Gareau.


Allowable Subject Matter
Claims 2-4, 11 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20180103892 to Kaur et al. teaches lesion segmentation in dermoscopy images, utilizing a binary lesion mask, and segmentation of skin lesions. 
	U.S. Patent Application Publication 20180279943 to Budman et al. teaches use of a wound mask, and a neural network to classify skin conditions.  Edge detection is applied to a wound, which is segmented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665